Citation Nr: 0604625	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-17 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, claimed as secondary to the residuals of a 
fractured left ring finger.

2.  Entitlement to service connection for a left shoulder 
disability, claimed as secondary to the residuals of a 
fractured left ring finger.

3.  Entitlement to service connection for left hand pain, 
claimed as secondary to the residuals of a fractured left 
ring finger.

4.  Entitlement to an increased rating for residuals of a 
fractured left ring finger, currently evaluated as 
noncompensably disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from September 1981 to 
September 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in 
Waco, Texas.  

The veteran testified before hearing officer at the RO in 
February 2004.  A transcript of his hearing has been 
associated with the record.


FINDINGS OF FACT

1.  Cervical spine disability is not shown to have been 
caused or aggravated by the service-connected residuals of a 
fractured left ring finger.

2.  Left shoulder disability is not shown to have been caused 
or aggravated by the service-connected residuals of a 
fractured left ring finger.

3.  A separate disability characterized by left hand pain is 
not shown to have been caused or aggravated by the service-
connected residuals of a fractured left ring finger.

4.  Residuals of a fractured left ring finger are manifested 
by insignificant limitation of motion, ache, twitching, and 
occasional cramps.  There is no pain on movement and 
functional impairment is minimal.



CONCLUSIONS OF LAW

1.  Cervical spine disability is not proximately due to or 
the result of the service-connected residuals of a fractured 
left ring finger.  38 C.F.R. § 3.310(a) (2005).  

2.  Left shoulder disability is not proximately due to or the 
result of the service-connected residuals of a fractured left 
ring finger.  38 C.F.R. § 3.310(a) (2005).  

3.  A separate disability characterized by left hand pain is 
not proximately due to or the result of the service-connected 
residuals of a fractured left ring finger.  38 C.F.R. 
§ 3.310(a) (2005).  

4.  The criteria for a compensable rating for residuals of a 
fractured left ring finger have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5227 (1997, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received after 
the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of his claim, the veteran was notified of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in June 2003, provided notice to the veteran of 
the evidence necessary to support his claim.  Supplemental 
statements of the case dated in February 2004, September 
2004, January 2005, March 2005, and August 2005 also provided 
notice to the veteran of the evidence of record regarding his 
claim and why this evidence was insufficient to award the 
benefits sought.  

Moreover, letters dated in October 2002, March 2005, and May 
2005 also instructed veteran regarding the evidence necessary 
to substantiate his claim and requested that he identify 
evidence in support of it.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, identified VA and private treatment records have 
been obtained and associated with the record.  VA 
examinations have been conducted.  The veteran testified 
before a hearing officer in February 2004.  The veteran has 
not identified any additional evidence or information which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual  Background

Service connection for the residuals of a fractured left ring 
finger was granted in November 1999.  The veteran submitted 
the instant claim in May 2002.

X-rays of the veteran's cervical spine taken in March 2002 
showed normal curvature and alignment.  There was a slight 
depression at C5 and narrowed C5-6 disc space and narrowing 
posteriorly at the C3-4 and C4-5 disc spaces consistent with 
degenerative joint disease.  X-rays of the left shoulder were 
normal.  

A June 2002 MRI of the cervical spine revealed marked left 
uncovertebral hypertrophy at C3-4 with moderate to severe 
narrowing of the left neural foramina and mild narrowing of 
the left neural foramina at C4-5 and C5-6, likely related to 
degenerative disease.

A July 2002 X-ray of the veteran's left hand was within 
normal limits.

A VA examination was carried out in December 2002.  The 
examiner noted that the veteran sustained a fracture of the 
middle phalanx of his left hand in 1983 while playing 
football.  The veteran indicated that he began having pain 
and cramping in 1994, and that he underwent surgical repair 
of the swan neck deformity in 1995.  He reported that since 
that time he had experienced periodic pain and cramping in 
his hand, and that he had also developed pain in his left 
shoulder and neck.  The examiner reviewed a June 2000 MRI of 
the veteran's cervical spine which demonstrated marked 
hypertrophy with moderate to severe narrowing of the left 
foramina.  He also reviewed a March 2002 X-ray of the 
veteran's left shoulder which was normal.  The veteran denied 
radiation of his neck and shoulder pain into his hand.  
Examination of the veteran's left ring finger revealed a 
hockey stick scar over the distal phalanx joint.  It was well 
healed.  There was 90 degrees of flexion at the metacarpal 
phalangeal joint.  There was 80 degrees of flexion at the 
proximal interphalangeal joint.  There was no motion of the 
distal phalangeal joint.  Extension was to zero.  There was 
no loss of sensation to touch.  The veteran's grip was weaker 
on the left than on the right.  Examination of the left 
shoulder indicated tenderness over the superior portion of 
the trapezius.  Examination of the cervical spine revealed 
reduced range of motion.  The impression was fracture of the 
left middle phalanx of the ring finger with residual pain in 
the hand and decreased range of motion of the left distal 
phalanx, chronic pain of the left neck and shoulder, and 
degenerative changes of the cervical spine.  The examiner 
concluded that the fracture of the middle phalanx of the left 
ring finger was well healed.  He indicated that the injury 
was remote from the degenerative changes of the cervical 
spine, and concluded that the cervical spine problems were 
the result of the aging process.  He stated that he could see 
no pathophysiologic connection between the fractured finger 
and degenerative changes in the neck.

Various private treatment records reflect treatment of the 
veteran's cervical spine and left shoulder.  A November 2003 
letter from B.T.A., M.D. indicates that the veteran had neck 
and left arm pain from pinched nerves in his cervical spine.  

At his February 2004 hearing, the veteran testified that he 
had no problems with gripping, but that he had pain when he 
worked.  He denied any other problems with his left ring 
finger.  He indicated that the tip of his finger was frozen 
and he could not flex it.  He denied that he had sustained 
any other injuries in service, and maintained that his 
shoulder and neck problems were related to his left ring 
finger disability.

An additional VA examination was carried out in July 2005.  
The veteran complained of twitching in his ring finger and 
occasional cramps.  He denied pain in the finger.  He 
reported that he sometimes had cramps while working, but 
denied that the disability interfered with his daily 
activities.  The examiner noted that there was no additional 
limitation with flare ups of additional limitation with 
repetitive use.  The veteran reported that he began to have 
neck and left shoulder pain in 2000.  Examination of the 
veteran's left ring finger revealed a well healed, non tender 
scar over the distal phalanx.  The metacarpal phalangeal 
joint had 90 degrees of flexion.  Pinprick sensation was 
good.  Active range of motion did not produce weakness, 
fatigue, or incoordination.  There was no palpable tenderness 
on manipulation.  The diagnoses were fracture of the left 
ring finger at the middle phalanx with residual aching, 
twitching and cramps, cervical spine disc disease, and left 
shoulder sprain.  The examiner concluded that the cervical 
spine and left shoulder, and left hand conditions were not 
related to the service connected left ring finger fracture.



Analysis

	Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

In considering this case on the merits, the Board concludes 
that service connection for cervical spine disability, left 
shoulder disability, and additional disability of the left 
hand is not warranted.  In this regard the Board notes that 
there is no medical evidence suggesting that these 
disabilities are related to the veteran's service connected 
left ring finger fracture residuals.  The veteran has 
asserted that treating physicians have attributed these 
claimed disabilities to his service-connected left ring 
finger disability.  However, the VA treatment records reflect 
no such relationship, and the identified private treatment 
records are also devoid of any indication of such a 
relationship.  Moreover, the December 2002 VA examiner 
concluded that there was no relationship between the service 
connected left ring finger disability and the veteran's 
cervical spine disability, and the July 2005 VA examiner 
concluded that there was no relationship between the service 
connected left ring finger disability and the claimed 
cervical spine, left shoulder or left hand disabilities.  

The Board further observes that the veteran does not contend 
that his cervical spine, left shoulder, and left hand 
disabilities are etiologically related to his military 
service.  In fact, at his February 2004 hearing he denied 
that he had sustained any injuries in service except the one 
to his left ring finger.

The evidence of a relationship between the veteran's service 
connected left ring finger disability and his cervical spine, 
left shoulder and left hand disabilities is limited to the 
veteran's own statements and those of his representatives; 
however, as laypersons, they are not qualified to render an 
opinion concerning medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Furthermore, as to what he 
claims he was told, the connection between what a physician 
said and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.   Robinette v. Brown, 8 Vet. App. 69, 
(1995).  Therefore, the Board must conclude that the 
preponderance of the evidence is again the veteran's claim.  
Absent competent evidence of a relationship between the 
veteran's service-connected left ring finger disability and 
his cervical spine, left shoulder and left hand disabilities, 
the claims must be denied.

	Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2005), including, effective August 26, 2002, the 
rating criteria for evaluating impairment of a single finger.  
See 67 Fed. Reg. 48784-48787 (July 26, 2002).  Here either 
the old or new rating criteria may apply, although the new 
rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.

Old 38 C.F.R. § 4.71a, Diagnostic Code 5227 (1997) provides 
for a noncompensable rating for ankylosis of any other finger 
(other than the thumb, index, or middle finger). Its Note 
states that extremely unfavorable ankylosis will be rated as 
amputation under Diagnostic Codes 5152 through 5156.

New 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2005) provides 
for a noncompensable rating for unfavorable or favorable 
ankylosis of the ring or little finger.  The Note following 
it indicates: Also consider whether evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.

New 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2005) indicates 
that any limitation of motion of the ring or little finger is 
noncompensable.

Having carefully reviewed the evidence pertaining to the 
veteran's claim for increase, the Board concludes that a 
compensable evaluation is not warranted for residuals of a 
fractured left ring finger.  In this regard the Board notes 
that the veteran has good range of motion of the metacarpal 
phalangeal and proximal interphalangeal joints, and no motion 
of the distal phalangeal joint.  The evidence shows that 
there is no ankylosis that would be considered extremely 
unfavorable.  The veteran has denied that he has any problems 
with his left ring finger beyond twitching, cramping, and 
pain.  He has not indicated that the disability interferes 
with his daily activities.  Moreover, the medical evidence 
demonstrates that consideration of the disability pursuant to 
the criteria for amputation is not necessary in this case.  
Accordingly, the veteran's claim for a compensable evaluation 
for the residuals of a fractured left ring finger is denied.


ORDER

Entitlement to service connection for cervical spine 
disability is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for an additional 
disability characterized by pain of the left hand is denied.

Entitlement to a compensable evaluation for the residuals of 
a fractured left ring finger is denied.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


